— Order of the Appellate Term of the Supreme Court, First Department, entered June 22, 2004, which affirmed an order of Civil Court, New York County (Dawn M. Jimenez, J.), entered on or about July 11, 2003, granting respondents’ motion for summary judgment and denying petitioner’s cross motion for summary judgment, unanimously affirmed, without costs.
Petitioner failed to come forward with evidence of an unlawful assignment in opposition to respondents’ factual showing on their motion. The only evidence proffered by petitioner was that the apartment may not be tenant Erik Chechak’s primary residence. The proper procedure for terminating this tenancy was not initiated. The petition was thus properly dismissed (see PLWJ Realty v Gonzalez, 285 AD2d 370 [2001], lv dismissed 97 NY2d 676 [2001]). Concur — Buckley, P.J., Marlow, Ellerin, Gonzalez and Sweeny, JJ.